179 So. 2d 673 (1965)
Louise Powell VISER, Plaintiff-Appellee,
v.
Harry L. VISER, Defendant-Appellant.
No. 10453.
Court of Appeal of Louisiana, Second Circuit.
October 28, 1965.
Love, Rigby, & Donovan, Shreveport, for appellant.
Leroy H. Scott, Jr., Shreveport, for appellee.
Before HARDY, GLADNEY and BOLIN, JJ.
GLADNEY, Judge.
This appeal is from a judgment denying appellant, Harry L. Viser, revocation or suspension of a decree of the trial court rendered March 31, 1965 ordering the payment of alimony pendente lite. The relief sought by appellant is predicated on inability to obtain employment. The issues *674 raised therein are entirely of a factual nature.
A judgment was rendered on March 31, 1965, ordering defendant, Harry L. Viser, to pay to his wife, Louise Powell Viser, $300.00 per month as alimony pendente lite. The defendant appealed from that judgment and the review thereof by this court has been decided in Viser v. Viser, 179 So. 2d 672, No. 10,427 on the docket of this court this day decided.
We are of the opinion that the issues raised by this appeal are governed by our decision in case No. 10,427, wherein we held the matter presented and decided by the trial court was discretionary and there was no abuse of authority by the trial judge.
For the reasons assigned the judgment is affirmed at appellant's cost.